PER CURIAM.
In this case the appellant’s probation was revoked solely on the basis of his arrest for the offense of solicitation of prostitution. The trial court excluded testimony as to any verbal communications between the appellant and the arresting officer on the basis of a discovery violation. The evidence of arrest, standing alone, was insufficient. See Purvis v. State, 397 So.2d 746, 747 (Fla. 5th DCA 1981); Brown v. State, 338 So.2d 573 (Fla. 2d DCA 1976).
REVERSED.
*1293DANIEL, C.J., and COBB, J., concur.
GOSHORN, J., dissents without opinion.